The following opinion was filed November 15, 1921:
Siebecker, C. J.
In this case it is held that the evidence adduced on the trial of the action abundantly supports the findings of the jury to the effect that the defendant’s officers *591misrepresented to the plaintiff what lands were actually included in lots 3, 4, and 5 which were conveyed to plaintiff, and that such lots were falsely represented by defendant’s officers-to include lands which actually lie to the north of lot 3; that lots 3, 4, and 5 did not include the swamp land which is in fact a part of the lots conveyed to him. The evidence also sustains the finding of the jury that defendant’s agents falsely represented that government lots 3, 4, and 5, embraced in plaintiff’s deed, extended eastward to the next adjoining highway. It is considered that the evidence in the case justified the jury in concluding that the lands which were represented to plaintiff to constitute lots 3, 4, and 5 were of greater value than the lands actually embraced in lots 3, 4, and 5, and that such difference amounts to $1,255. We think the trial court is correct in holding that upon the evidence
“The jury were charged with the duty of finding, upon the evidence thus placed before them, the value in 1918 of land of the character and quality of lots 3 and 4 and land lying north thereof, and also the value in 1918 of lot 5, according to the boundaries now actually found to be possessed by it. . . . While it might be that the court, if charged with the duty of assessing damages in this case, would not have found the difference so great, it seems to the court, upon the evidence presented to the jury, that it was within the province of the jury to make the finding which it did, and that the court has neither the duty nor the right to interfere with that finding of the jury.”
Since the evidence sustains the conclusion that plaintiff, through defendant’s false and fraudulent representation, paid defendant $1,255 in excess of what should have been paid to it, the conclusion logically follows that the'defendant not only received this $1,255 wrongfully, but also that the plaintiff was wrongfully deprived of its use from the time of the conveyance of the property and* that the defendant had the benefit of its use, thus damaging the plaintiff to the amount of the value of such use, which is measured by the *592reasonable interest on such amount. We think the court properly awarded the plaintiff recovery of six per cent, interest from the date of the transaction to the date of judgment on the amount of the damages found by the jury as an item of the damages the plaintiff sustained.
By the Court. — The judgment appealed from is affirmed.
A motion for a rehearing was denied, with $10 costs, on January 10, 1922,